[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                     ________________________            SEPTEMBER 24, 2009
                                                          THOMAS K. KAHN
                            No. 09-11771                       CLERK
                        Non-Argument Calendar
                      ________________________

                 D. C. Docket No. 08-01819-CV-JHH-S

JERRY JAMES BIAS,


                                                         Plaintiff-Appellant,

                                 versus

CHANTE BIAS CROSBY,
MIKE HALE,
DAVID BARBER,
JOE ROBERTS,


                                                      Defendants-Appellees.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                     _________________________

                          (September 24, 2009)

Before BLACK, BARKETT and MARCUS, Circuit Judges.
PER CURIAM:

      Jerry James Bias, an Alabama state prisoner proceeding pro se, appeals the

district court’s dismissal of his civil rights action filed pursuant to 42 U.S.C.

§ 1983. In his complaint, Bias alleged that Chante Bias Crosby libeled and

slandered him when she falsely accused him of rape and sexual assault, that

Jefferson County Sheriff Mike Hale falsely imprisoned him, and that District

Attorney David Barber and Deputy District Attorney Joe Roberts maliciously, and

without probable cause, caused Bias to be arrested for crimes of which he later

was acquitted. Although Bias filed a motion for summary judgment, it was denied

by the district court as premature under 28 U.S.C. § 1915A. The district court

subsequently dismissed Bias’s complaint for failure to state a claim, pursuant to

§ 1915A(b), finding that Bias’s claims were not actionable under § 1983 because

Bias failed to allege facts showing that Crosby was a state actor, or that Hale,

Barber, and Roberts were not entitled to immunity from his lawsuit.

      On appeal, Bias argues that he was entitled to summary judgment because

he set forth allegations stating that: (1) Crosby acted under color of state law when

she committed libel and slander that led to his arrest; (2) he was imprisoned based

on perjured testimony knowingly used by state authorities to obtain his conviction;




                                          2
(3) those same state actors suppressed evidence favorable to his claims; and (4) the

defendants conspired against him. After careful review, we affirm.

       We review de novo a district court’s decision to dismiss a complaint for

failure to state a claim under 28 U.S.C. § 1915A(b)(1), taking the allegations in the

complaint as true.1 Boxer X v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006).

Section 1915A of Title 28 of the U.S. Code, enacted as part of the Prison

Litigation Reform Act, provides that “[t]he court shall review, before docketing, if

feasible or, in any event, as soon as practicable after docketing, a complaint in a

civil action in which a prisoner seeks redress from a governmental entity or officer

or employee of a governmental entity.” 28 U.S.C. § 1915A(a). Upon review, “the

court shall identify cognizable claims or dismiss the complaint, or any portion of

the complaint, if the complaint . . . is frivolous, malicious, or fails to state a claim

upon which relief may be granted[.]” 28 U.S.C. § 1915A(b). “A complaint is

subject to dismissal for failure to state a claim if the allegations, taken as true,




       1
          Although Bias states in his brief that he is challenging the district court's denial of his
motion for summary judgment, his arguments apply to the district court's dismissal of his case for
failure to state a claim upon which relief can be granted. Accordingly, we construe his
arguments as a challenge to the court's dismissal, and review that dismissal. See Tannenbaum v.
United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (stating that "[p]ro se pleadings are held to a
less stringent standard than pleadings drafted by attorneys and will, therefore, be liberally
construed").

                                                 3
show the plaintiff is not entitled to relief.” Jones v. Bock, 549 U.S. 199, 215, 127

S.Ct. 910, 920, 166 L.Ed.2d 798 (2007).

      Section 1983 provides a civil cause of action for “a claimant who can prove

that a person acting under color of state law committed an act that deprived the

claimant of some right, privilege, or immunity protected by the Constitution or

laws of the United States.” Hale v. Tallapoosa County, 50 F.3d 1579, 1582 (11th

Cir. 1995) (citing 42 U.S.C. § 1983). “A person acts under color of state law when

he acts with authority possessed by virtue of his employment with the state.”

Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001).

      Notably, “the under-color-of-state-law element of § 1983 excludes from its

reach merely private conduct, no matter how discriminatory or wrongful.”

American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50, 119 S.Ct. 977, 985,

143 L.Ed.2d 130 (1999) (quotations omitted). A private party will be viewed as a

state actor for § 1983 purposes only in rare circumstances, such as when the state

has played an affirmative role by encouraging, conspiring, or acting in concert

with the private actor in the particular conduct underlying the claimant’s civil

rights grievance. Rayburn ex rel. Rayburn v. Hogue, 241 F.3d 1341, 1347 (11th

Cir. 2001); Bendiburg v. Dempsey, 909 F.2d 463, 468 (11th Cir. 1990). A

plaintiff attempting to prove such a conspiracy between private and state actors

                                          4
must show that the parties reached an understanding to deny the plaintiff his or her

rights. Rowe v. City of Fort Lauderdale, 279 F.3d 1271, 1283 (11th Cir. 2002);

Bendiburg, 909 F.2d at 468.

      Although “[o]n its face, § 1983 admits no immunities,” the Supreme Court

has “consistently recognized that substantive doctrines of privilege and immunity

may limit the relief available in § 1983 litigation.” Tower v. Glover, 467 U.S.

914, 920, 104 S.Ct. 2820, 2824, 81 L.Ed.2d 758 (1984). As a result, both

qualified and absolute immunity defenses are available. Id.           Prosecutors are

absolutely immune from liability for damages for activities that are intimately

associated with the judicial phase of the criminal process. Imbler v. Pachtman,

424 U.S. 409, 430-31, 96 S.Ct. 984, 995-96, 47 L.Ed.2d 128 (1976) (holding that a

state prosecuting officer had absolute immunity under § 1983 when initiating a

prosecution and when presenting a state’s case); Rowe, 279 F.3d at 1279 (holding

that immunity extends to all actions the prosecutor takes while performing his

function as an advocate for the government).

      This immunity includes, for example, when prosecutors: (1) appear in court

and present evidence in support of a motion for a search warrant, Burns v. Reed,

500 U.S. 478, 492, 111 S.Ct. 1934, 1942, 114 L.Ed.2d 547 (1991); (2) in the

course of their role as advocates for the state, prepare for the initiation of judicial

                                          5
proceedings or for trial, Buckley v. Fitzsimmons, 509 U.S. 259, 273, 113 S.Ct.

2606, 2615, 125 L.Ed.2d 209 (1993); Imbler, 424 U.S. at 431, 96 S.Ct. at 995; (3)

prepare and file charging documents, Kalina v. Fletcher, 522 U.S. 118, 129, 118

S.Ct. 502, 509, 139 L.Ed.2d 471 (1997); and (4) use false testimony and suppress

exculpatory evidence at trial, Fullman v. Graddick, 739 F.2d 553, 559 (11th Cir.

1984). Prosecutors, however, are not entitled to absolute immunity when those

aspects of their responsibilities cast them in the role of an administrator or

investigative officer, rather than that of an advocate. Kalina, 522 U.S. at 126, 118

S.Ct. at 507-08. For example, prosecutors do not have absolute immunity when

making statements to the press.      Buckley, 509 U.S. at 276-78, 113 S.Ct. at

2617-18.

      Similarly, law enforcement officers are entitled to absolute quasi-judicial

immunity when they are acting in furtherance of their official duties and in

reliance on valid written or verbal judicial orders. Roland v. Phillips, 19 F.3d 552,

557 (11th Cir. 1994) (noting that law enforcement officials are protected by

absolute quasi-judicial immunity when following valid judicial orders). Generally,

officials performing discretionary functions “are shielded from liability for civil

damages insofar as their conduct does not violate clearly established statutory or




                                         6
constitutional rights of which a reasonable person would have known.” Swint v.

City of Wadley, Ala., 51 F.3d 988, 994-95 (11th Cir. 1995) (quotation omitted).

      We conclude that the district court did not err in dismissing Bias’s

complaint for failure to state a claim. The complaint alleges that: (1) Crosby acted

under the color of state law when she accused Bias of rape and sexual abuse,

which caused the police to arrest and imprison Bias; (2) Hale arrested and

imprisonment Bias without probable cause, pursuant to a warrant; (3) Barber and

Roberts maliciously caused Bias to be arrested, fabricated evidence, and

suppressed material evidence; and (4) Hale and Crosby conspired with Barber and

Roberts in the above actions.      These allegations, even taken as true, cannot

provide a basis for relief under § 1983.

      First, the complaint fails to allege any facts showing that Crosby, a private

individual, was a state actor or acted in concert with state actors under color of

law. Rayburn, 241 F.3d at 1348; Griffin, 261 F.3d at 1303. As to the claim that

Crosby conspired with the other defendants, Bias failed to allege any facts that the

parties reached an understanding to violate his rights, simply stating that the fact

that he was acquitted of the crime showed that at least some of the defendants

conspired against him. Rowe, 279 F.3d at 1283-84; Bendiburg, 909 F.2d at 468.




                                           7
      The complaint also fails to allege any facts indicating that Harris, Barber

and Roberts are not entitled to immunity for the actions they took in their official

capacities. As to Barber and Roberts, the district attorneys involved in Bias's

criminal case, they are absolutely immune from liability for damages for activities

intimately associated with the judicial phase of the criminal process. Imbler, 424

U.S. at 430-31, 96 S.Ct. at 995-96. Bias claims that they maliciously caused him

to be arrested, fabricated evidence that led to his imprisonment, suppressed

material evidence, and conspired with Hale, but alleges nothing showing that

either attorney acted outside of his role as an advocate. Kalina, 522 U.S. at 126,

118 S.Ct. at 507-08. As to the conspiracy allegation, the complaint alleges no

facts supporting this claim. Bias also claimed in his objections to the magistrate's

report that Barber and Roberts made statements to the press, but has alleged no

facts in support of that claim. Buckley, 509 U.S. at 276-78, 113 S.Ct. at 2617-18.

      Finally, because Bias acknowledges that Hale acted pursuant to a warrant,

Hale has quasi-judicial immunity from suit based on Bias's arrest, as he was acting

in furtherance of his official duties and in reliance on a valid judicial order.

Roland, 19 F.3d at 557. Accordingly, we affirm.

      AFFIRMED.




                                         8